ORDER

PER CURIAM.
Elvarine Howell (“Seller”) appeals from the trial court’s judgment in favor of Dorothy Fleming (“Buyer”). Seller argues the trial court erred in granting Buyer specific performance conveying title to the real property at issue in this case. Further, Seller argues the trial court erred in giving Buyer a portion of the casualty insurance proceeds, received upon the destruction of the property, which exceeded Buyer’s debt to Seller. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the judgment is supported by the substantial weight of the evidence. A written opinion reciting the facts and restating the law would have no jurisprudential value. The parties have been furnished with a memorandmn opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).